TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00683-CV



                              Save Our Springs Alliance, Appellant

                                                  v.

  City of Dripping Springs; Todd Purcell, in his Official Capacity as Mayor of the City of
      Dripping Springs; Cypress-Hays, L.P.; and Mak Foster Ranch, L.P., Appellees



       FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
           NO. 02-1748, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Save Our Springs Alliance (SOS) has filed for bankruptcy protection

(United States Bankruptcy Court, W.D. Texas, Austin Division, chapter 11).1 Accordingly, the

appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8. Any party may file a motion to reinstate

upon the occurrence of an event that would allow the case to proceed. See Tex. R. App. P. 8.3.

Failure to notify this Court of a lift of the automatic stay or the termination of the bankruptcy case

may result in the dismissal of the cause for want of prosecution. See Tex. R. App. P. 42.3(b).




   1
      Actions taken in violation of the automatic bankruptcy stay are void even if there is no actual
notice of the existence of the stay. Wallen v. State, 667 S.W.2d 621, 623 (Tex. App.—Austin 1984,
no writ). Accordingly, in an abundance of caution, although we have not received a copy of the
filing from the parties, we have viewed the filing as made available on the Internet. See SOS
Voluntary Petition, at http://alt.coxnewsweb.com/statesman/pdf/04/041007_sos.pdf (last visited on
April 25, 2007).
                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed: April 27, 2007




                                              2